Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The Amendment filed February 23rd, 2022 has been entered. Claims 1-20 are currently pending in the application. Applicant’s amendments to the claims have overcome the Claim Objections, 112b Rejections, and 102 Rejections previously set forth in the Non-Final Office Action dated December 7th, 2021. However, the amended claim set is still found to be obvious over Sarma in view of Hirano, and is therefore still rejected under 35 U.S.C. 103.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sarma et al. (U.S. 2015/0234272 A1), hereinafter Sarma, in view of Hirano et al. (WO 2015125554 A1), hereinafter Hirano, and as evidenced by Support Document for Identification of Perfluorobutane Sulfonic Acid by European Chemical Agency, hereinafter ECHA.
Regarding claim 1, Sarma teaches a radiation sensitive composition ([0013]) comprising: particles comprising a metal oxide ([0013]); a cation (photoacid generator, [0013]; triphenylsulphonium of triphenylsulphonium perfluoro-1-butanesulphonate, [0081]); and an anion (photoacid generator, [0013]; perfluoro-1-butanesulphonate of triphenylsulphonium perfluoro-1-butanesulphonate, [0081]). Samara does not teach that the cation comprises a metal. However, Samara does teach that "Various photoacid generators are known in the art, and may be used in the inventive photoresist compositions, provided that the pKa of the acid that the photoacid generator is capable of generating (pKaPAG) is lower than the pKa of the ligand acid (pKaLA)." ([0084])
Hirano teaches a known radiation sensitive composition (Page 4, Para. 1) comprising: a resin whose polarity is changed by the action of an acid (Page 4, Para. 1; analogous to metal oxide nanoparticle of Sarma); and a photoacid generator containing a cation comprising a metal and an anion comprising a sulfonic acid group (Page 4, Para. 1; such as perfluoro-1-butanesulphonate, see second compound on Page 21). Hirano teaches (Page 4, Para. 3) the known issue in EUV lithography of outgassing wherein compounds which are fragmented during exposure (like the conventional photoacid generators of Sarma) are volatilized and contaminate the environment inside the exposure apparatus. Hirano further teaches (Page 4, Para. 3) that outgassing can be greatly reduced through the use of a photoresist ("ionic compound") wherein the cation is a metal complex ion (Page 4, Para. 3; See Page 4, Para. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the photoacid cation of Sarma (such as triphenylsulphonium) with a metal complex ion as taught by Hirano. Sarma teaches that photoacid generators known in the art may be used, with limitation only applying to the acid produced (and therefore, in regards to the onium salts taught by Sarma, only to the conjugate base anion). Furthermore, the use of the metal complex ion of Hirano would reduce outgassing and, thereby, contamination of the exposure apparatus environment.
Hirano further teaches (Page 15, Para. 8) that the metal in the cation is an element selected from group 2 (barium), 3 (yttrium, lanthanum, or cerium), 12 (zinc), or 13 (indium) in the periodic table.
Sarma further teaches that a content of the particles (nanoparticle, [0013]) is no less than 50% by mass (90.9% to 99.5%) with respect to a total solid content of the radiation sensitive composition. [Sarma only discloses 2 components other than the solvent: nanoparticles and photoacid generator (see [0013] and [0126]); thus, nanoparticle composition = (mass nanoparticle)/ (mass nanoparticle + mass photoacid generator); 0.5 to 10 wt% per gram of nanoparticle, [0087]; 100%/(100%+10%) = 0.909; 100%/(100%+0.5%) = 0.995]
Regarding claims 2, 3, 16, and 17, Sarma further teaches that the anion (perfluoro-1-butanesulphonate, [0081]) is a conjugate base of an acid (Nonafluorobutanesulfonic acid), and the acid is a sulfonic acid and has a pKa in the range of 2 to -6 (-3.94; Page 26 of ECHA).
Regarding claims 4, 5, 18, and 19, Sarma further teaches that a content of the particles (nanoparticle, [0013]) is  90.9% by mass to 99.5% (see calculations above with regards to claim 1) by mass with respect to the total solid content of the radiation sensitive composition.  This overlaps with the claimed ranges (as interpreted as described above) for the values of 90.9% by mass to 99% by mass.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the content of the particles of Sarma to be 90.9% by mass to 99% by mass with respect to the total solid content of the radiation-sensitive composition. [In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)] (MPEP 2144.05)
Regarding claims 6, 7, and 20, Sarma further teaches that the hydrodynamic radius of the particles as determined by a dynamic light scattering analysis ([0124]) is no greater than 10 nm (0.5 to 6 nm radius; 1 to 12 nm diameter, [0075]), and a the total content of the cation and the anion (photoacid generator, [0087]) with respect to 100 parts by mass of the particles is 0.5 to 10 parts by mass (0.5 to 10 wt% per gram of nanoparticle, [0087]). This overlaps with the claimed ranges for the values of 5 to 10 parts by mass.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the total content of the photoacid generator of Sarma to be 5 to 10 parts by mass with respect to 100 parts by mass of the nanoparticle. [In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)] (MPEP 2144.05)
Regarding claim 8, Sarma modified by Hirano further teaches that a content of the cation (see cation in second compound on Page 20 of Hirano, substituted with Group 2, 3, 12 or 13 metals from Page 15, Para. 8 of Hirano) is in a range of 0.1 parts by mass to 30 parts by mass (0.2 to 5.3 parts by mass) with respect to 100 parts by mass of the particle.
Calculations for cation content shown below in Table 1. Calculations based on "second compound on Page 20 of Hirano" with various metals from Group 2,3, 11, or 12 and taught by Hirano used as center. Calculations also based on 0.5 to 10 wt% range for cation + anion taught by Sarma ([0087]). Magnesium and Thallium used as extremes to define range. Elements from instant claim 10 used as supporting examples. Triphenylsulfphonium cation used to show similarity between substituted cations from Hirano and original cation of Sarma. All individual ranges are wholly within the claimed range of instant claim 8, and overlap with the claimed range of instant claim 9.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 9, Sarma modified by Hirano further teaches that a content of the cation is in a range of 0.2 parts by mass to 5.3 parts by mass with respect to 100 parts by mass of the particle. This overlaps with the claimed range for the values of 0.5 to 5.3 parts by mass.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the total content of the photoacid generator of Sarma modified by Hirano such that the content of the cation  is 0.5 to 5.3 parts by mass with respect to 100 parts by mass of the nanoparticle. [In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)] (MPEP 2144.05)
Regarding claim 10, Hirano further teaches (Page 15, Para. 8) that the cation is a cation of zinc, barium, lanthanum, yttrium, or indium.
Regarding claim 11, Sarma modified by Hirano further teaches a metal salt (photoacid generator of Sarma ([0081]) with the substituted metal complex cation of Hirano) which comprises the cation (metal complex ion of Hirano) and the anion (perfluoro-1-butanesulphonate of triphenylsulphonium perfluoro-1-butanesulphonate, [0081]).
Regarding claim 12, Sarma further teaches ([0018]) a pattern-forming method comprising: applying the radiation-sensitive composition according to of claim 1 directly or indirectly on an upper face side of a substrate such that a film comprising the radiation-sensitive composition is formed on the substrate; exposing the film comprising the radiation-sensitive composition to a radioactive ray; and developing the film with a developer solution after the exposing of the film to the radioactive ray.
Regarding claim 13, Samara further teaches that a developer solution (positive tone developer, [0131]) used in the developing (Positive tone develop, Fig. 1) is an alkaline aqueous solution (TMAH, Fig. 1).
Regarding claim 14, Sarma further teaches that a developer solution (negative tone developer, [0131]) used in the developing (negative tone developing, [0133]) is an organic solvent-containing liquid (4-methyl-2-pentanol, [0133]).
Regarding claim 15, Sarma further teaches ([0102]) that a radioactive ray used in the exposing is an extreme ultraviolet ray or an electron beam.

Response to Arguments
Applicant’s arguments, see page 7, filed February 23rd, 2022, with respect to JP ‘116 have been fully considered and are persuasive.  The 102 rejection of claims 1-3 and 7-11 has been withdrawn. 

Applicant's arguments, see page 7, filed February 23rd, 2022, with respect to WO ‘554 have been fully considered but they are not persuasive. 
Applicant argues that WO ‘554 does not disclose or suggest a cation including a metal element selected from Groups 2, 3, 12, and 13, citing that it teaches the elements Fe, Co, Ti, Zr, Ir, Pd, and Mo. While WO ‘554 does teach these elements, it does so in a list which also includes many other elements (see Page 15, Para. 8 of WO ‘554), such as: Group 2 elements Mg, Ca, St, and Ba; Group 3 elements Sc, Y, La, and Ce; Group 12 elements Zn, Cd, and Hg; and Group 13 elements Al, Ga, In, and Tl. For this reason, this amendment to claim 1 regarding the element groups does not overcome the rejection over Sarma et al. in view of WO ’554.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas E Brown/         Examiner, Art Unit 1737         

/PETER L VAJDA/         Primary Examiner, Art Unit 1737
05/05/2022